Atkinson, «7.
(dissenting from the rulings stated in the fifth and sixth headnotes). The last headnote does not state all the evidence that tended to show mutual combat. When all the evidence on that subject is considered, it would be sufficient to support a verdict finding that there was mutual combat between the defendant and the deceased at the time of the homicide. Butt v. State, 150 Ga. 302 (103 S. E. 466); Ison v. State, 154 Ga. 408 (114 S. E. 351).
Walter Thomas, Henry M. Wilson, Wilson & Bennett, and Parker & Parker, for plaintiff in error.
George M. Napier, attorney-general, A. B. Spence, solicitor-general, and Seivard M. Smith, asst, atty.-gen., contra.